DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/15/2021. The Applicant amended independent claim 1. However, a new rejection is presented for the following reasons of record.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., US 2015/0207143.Regarding claim 1, Wu et al., teaches a flexible lithium ion battery (0016) comprising: an electrolyte (abstract; 0027) comprising a solid (0053; 0055); one or more electrodes (abstract; 0027) comprising: one or more flexible anodes (abstract; 0012) comprising composite material comprising anode active material particles (0045) in a three-dimensional cross-linked network of carbon nanotubes (abstract; 0028); one or more flexible cathodes (0045) comprising composite material cathode active material particles (0028-0029) in a three-dimensional cross-linked network of carbon nanotubes (0049); and one or more flexible separator membranes (0013; 0053-0056) positioned between the one or more flexible anodes and the one or more flexible cathodes (0013; 0053-0056); to form a battery (abstract); and wherein the battery is inside a flexible pouch (casing) (0014), the flexible pouch comprising an external packaging material operative to hold the battery inside (0016; 0047; 0056). 
Regarding claim 3, Wu et al., teaches the battery is free of binder (0062).
Regarding claim 4, Wu et al., teaches tab (conductive lead structures 16, 26) attached to protrusion (carbon nanotube paper 14) extending from a main body of one or more electrodes (electrodes 10, 20) past a separator membrane (separator 30) or to the main body of one or more electrodes at cutouts of a separator membrane and one or more opposing electrodes (Fig. 2).
Regarding claim 5, Wu et al., teaches the external packaging material comprises a flexible material (0056; 0061). 
Regarding claim 6, Wu et al., teaches the concentration of carbon nanotubes on a surface of a respective electrode facing and in contact with a separator membrane is  3-10 wt % of carbon nanotubes (0046), the concentration of carbon nanotubes in the bulk of an electrode is 4-5 wt % of carbon nanotubes (0046).
Regarding claim 7, Wu et al., teaches two or more battery tabs (conductive lead structures 16, 26) extends past the flexible pouch (Fig. 11; 0056), the two or more battery tabs operative to provide an electrical current outside the flexible pouch (0048; 0051; 0062).
Regarding claim 8, Wu et al., teaches two or more battery tab extensions (conductive lead structures 16, 26) extending past the pouch (package 40), the tab extensions each attached to a battery tab  (flexible pouch (soft package structure 40) (Fig. 11) (0056; 0048; 0051; 0062).
Regarding claim 9, Wu et al., teaches the battery is folded along the length or along the 

width one or more times inside the flexible pouch (0059; 0061). 
Regarding claim 11, Wu et al., teaches the anode active material particles comprise silicon (0051), high-performance powdered graphite (0051), or combinations thereof; and cathode active material particles comprise a lithium metal oxide (0034).Thus, the claim is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2015/0207143, in view of Maheshwari et al., US 2015/0364750.Regarding claim 2, Wu et al., does not teach the battery is free of current collector. Maheshwari et al., teaches a battery free of current collector (0012; 0016).
Thus, one of ordinary skill in the art would have been motivated to insert the teachings of Maheshwari et al., into the teachings of Wu et al., to modify the battery of Wu et al., to be free of a current collector in order to reduce damage to the active material of the battery (0015) and increase energy density (0016), and decrease the weight of the battery (0013; 0016). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2015/0207143, in further view of Miwa et al., US 2017/0338489.Regarding claim 10, Wu et al., does not teach the charge-discharge capacity of the flexible lithium ion battery in a bent, rolled, or folded configuration is from 75 to 100% of the charge-discharge capacity of the flexible lithium ion battery in a flat configuration.
Miwa et al., teaches charge-discharge capacity of the flexible lithium ion battery in a bent, rolled, or folded configuration is from 75 to 100% of the charge-discharge capacity of the flexible lithium ion battery in a flat configuration (power storage unit 9635 (battery) is repeatedly bent without a significant decrease in charge and discharge capacity (from 75-100%) of charge and discharge capacity of the original flat configuration of the power storage unit 9635) (0282).
Thus, it would have been obvious to one of ordinary skill in the art to have modified the flexible lithium ion battery of Kumta and Wu et al., to include the charge-discharge capacity of the flexible lithium ion battery in a bent, rolled, or folded configuration form 75 to 100% for the charge-discharge capacity of the flexible lithium ion battery in a flat configuration, as taught by Miwa et al., in order to gain the advantage of maintaining an optimal charge-discharge capacity, being an effective battery device while bent, rolled, or folded, as well as when flat, and increasing reliability of the flexible lithium ion battery (0282).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727